Exhibit 10.78

SIXTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
AND LIMITED WAIVER OF DEFAULTS

This Sixth Amendment to Amended and Restated Credit Agreement (this “Amendment”)
is dated as of June 13, 2006 (the “Amendment Closing Date”) and entered into by
and among Bank of America, N.A., as lender (the “Lender”), with offices at 55
South Lake Avenue, Suite 900, Pasadena, California 91101, and Meade Instruments
Corp., a Delaware corporation, Simmons Outdoor Corp., a Delaware corporation,
and Coronado Instruments, Inc., a California corporation (such entities being
referred to hereinafter each individually as a “Borrower” and collectively, the
“Borrowers”).

WHEREAS, the Lender and the Borrowers have entered into that certain Amended and
Restated Credit Agreement dated as of October 25, 2002 (as amended, restated or
modified from time to time, the “Agreement”);

WHEREAS, the Borrowers have informed the Lender that a violation may occur as of
the fiscal quarter ending February 28, 2006 of certain financial covenants set
forth in the Agreement (the “Prospective Covenant Violation”). The Prospective
Covenant Violation would constitute an Event of Default under the Agreement; and

WHEREAS, the Borrowers have requested a waiver of the Prospective Covenant
Violation and certain amendments to the Agreement, and the Lender has agreed to
waive the Prospective Covenant Violation and to amend the Agreement pursuant to
the terms and conditions provided herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

ARTICLE I

Definitions

Section 1.01. Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby.

ARTICLE II

Amendments

Section 2.01. Amendment of Section 5.2(a). Solely with respect to the Fiscal
Year of the Borrower ending February 28, 2006, the ninety (90) day period set
forth in Section 5.2(a) of the Agreement shall be replaced with one hundred
fifty (150) days. Section 5.2(a) shall remain unchanged with respect to all
other Fiscal Years of the Borrower ending thereafter.

Section 2.02. Amendment of Section 5.2(b). Solely with respect to the fiscal
quarter of the Borrower ending May 31, 2006, the text “forty-five (45) days
after the end of each fiscal quarter” set forth in Section 5.2(b) of the
Agreement shall be replaced to read “the earlier to occur of August 5, 2006 or
five (5) days after the delivery of the 10K for the Fiscal Year ending
February 28, 2006”. Section 5.2(b) shall remain unchanged with respect to all
other fiscal quarters of the Borrower ending thereafter.

Section 2.03. Deleted Financial Covenants. The following financial covenants set
forth in the Agreement are hereby deleted in their respective entireties:
Section 7.22 titled “Fixed Charge Coverage Ratio”, Section 7.23 titled “Adjusted
Tangible Net Worth”; and Section 7.24 titled “US Fixed Charge Coverage Ratio”.

Section 2.04. Minimum Availability. A new Section 7.22 titled “Minimum
Availability” is hereby added to the Agreement to read in its entirety as
follows:

“ 7.22 Minimum Availability. The Borrowers shall maintain, at all times,
Availability of at least One Million Dollars ($1,000,000).”

Section 2.05. Minimum EBITDA. A new Section 7.23 titled “Minimum EBITDA” is
hereby added to the Agreement to read in its entirety as follows:

“ 7.23 Minimum EBITDA. Tested on a quarterly basis beginning with the fiscal
quarter ending February 28, 2007, Meade and its consolidated Subsidiaries shall
have positive EBITDA on rolling four quarter basis.”

Section 2.06. New Definition of “Special Reserve”. A new definition of “Special
Reserve” is hereby added to Annex A to the Agreement to read in its entirety as
follows:

“‘Special Reserve’ means a reserve in the amount of $4,000,000.”

Section 2.07. Amended Definition of “Applicable Margin”. The definition of
“Applicable Margin” set forth in Annex A to the Agreement is hereby amended and
restated to read in its entirety as follows:

“ ‘Applicable Margin’ means:

(i) with respect to Base Rate Revolving Loans and all other Obligations (other
than LIBOR Loans), 2.00%; and

(ii) with respect to LIBOR Revolving Loans, 4.25%; and

(iii) with respect to LIBOR Term Loans, 4.25%.

Provided, that, once Meade and its consolidated Subsidiaries achieve a positive
EBITDA for the prior four consecutive fiscal quarters, the Applicable Margin
will be determined based upon the following grid:

      If Fixed Charge     Coverage Ratio   Pricing Level
Greater than or equal to
2.00 to 1.00
 
Level I
 
   
Greater than or equal to
1.75 to 1.00 but less than
2.00 to 1.00
 

Level II
 
   
Greater than or equal to
1.50 to 1.00 but less than
1.75 to 1.00
 

Level III
 
   
Greater than or equal to
1.20 to 1.00 but less than
1.50 to 1.00
 

Level IV
 
   
Greater than or equal to
1.00 to 1.00 but less than
1.20 to 1.00
 

Level V
 
   
Greater than or equal to
        .75 to 1.00 but less than
1.00 to 1.00
 

Level VI
 
   
Greater than or equal to
        .50 to 1.00 but less than
        .75 to 1.00
 

Level VII
 
   
Greater than or equal to
        .25 to 1.00 but less than
        .50 to 1.00
 

Level VIII
 
   
Greater than or equal to
        .00 to 1.00 but less than
        .25 to 1.00
 

Level IX
 
   
 
  Applicable Margins

                                                                             
Level I   Level II   Level III   Level IV   Level V   Level VI   Level VII  
Level VIII   Level IX
Base Rate Revolving Loans
  0.0 %   0.0 %   0.0 %   0.25 %   0.50 %   0.75 %   1.00 %   1.25 %   1.75 %
LIBOR Revolving Loans
  1.75 %   2.00 %   2.25 %   2.50 %   2.75 %   3.00 %   3.25 %   3.50 %   4.00 %
Term Loans
  3.00 %   3.00 %   3.00 %   3.00 %   3.00 %   3.00 %   3.25 %   3.50 %   4.00 %

Once Meade and its consolidated Subsidiaries achieve a positive EBITDA for the
prior four consecutive fiscal quarters, all adjustments in the Applicable
Margins shall be implemented quarterly on a prospective basis, commencing with
the first day of the first calendar month that occurs more than 5 days after the
required date of delivery to the Lender of quarterly unaudited or annual draft
audited (as applicable) Financial Statements evidencing the need for an
adjustment. In the event the draft audited Financial Statements are subsequently
determined to be in error, then any resulting change in the Applicable Margin
shall be made retroactively to the date when the incorrect Applicable Margin was
utilized. Concurrently with the delivery of all quarterly Financial Statements,
Meade shall deliver to the Lender a certificate, signed by its chief financial
officer, setting forth in reasonable detail the basis for the continuance of, or
any change in, the Applicable Margins. Failure to timely deliver such Financial
Statements shall, in addition to any other remedy provided for in this
Agreement, result in an increase in the Applicable Margins to the highest level
set forth in the foregoing grid, until the first day of the first calendar month
following the delivery of those Financial Statements demonstrating that such an
increase is not required. If a Default or Event of Default has occurred and is
continuing at the time any reduction in the Applicable Margins is to be
implemented, no reduction may occur until the first day of the first calendar
month following the date on which such Default or Event of Default is waived or
cured.”

Section 2.08. Amended Definition of “Availability”. The definition of
“Availability” set forth in Annex A to the Agreement is hereby amended and
restated in its entirety to read as follows:

“ ‘Availability’ means, at any time (a) the lesser of (i) the Maximum Revolver
Amount or (ii) the Borrowing Base, minus (b) Reserves, other than the Special
Reserve and Reserves deducted in the calculation of the Borrowing Base, minus
(c) the Special Reserve, and minus (d) in each case, the Aggregate Revolver
Outstandings.”

Section 2.09. Amended Definition of “Reserves”. The definition of “Reserves” set
forth in Annex A to the Agreement is hereby amended and restated in its entirety
to read as follows:

“ ‘Reserves’ means reserves that limit the availability of credit hereunder,
consisting of reserves against Availability, Eligible Accounts or Eligible
Inventory, established by Lender from time to time in Lender’s reasonable credit
judgment. Without limiting the generality of the foregoing, the following
reserves shall be deemed to be a reasonable exercise of Lender’s credit
judgment: (a) Bank Product Reserves; (b) a reserve for accrued, unpaid interest
on the Obligations; (c) reserves for rent at leased locations subject to
statutory or contractual landlord liens; (d) the Slow Moving Reserve; (e) the
Dilution Adjustment Reserve; (f) warehousemen’s or bailees’ charges; and (g) the
Working Capital Reserve; and (h) the Special Reserve.”

Section 2.10. Deleted Definitions. Each of the following definitions is hereby
deleted from Annex A to the Agreement in its respective entirety: “Availability
Reserve” and “Fixed Charge Coverage Reserve”.

ARTICLE III

Section 3.01. Waiver. The Lender hereby waives the Prospective Covenant
Violation and agrees not to exercise any rights or remedies available as a
result of the occurrence thereof.

Section 3.02. Limitation of Waiver. The waiver granted in Section 3.01 of this
Amendment shall be limited strictly as written and shall not be deemed to
constitute a waiver of, or any consent to noncompliance with, any term or
provision of this Amendment, the Agreement or any other Loan Document except as
expressly set forth herein. Further, the waiver granted in Section 3.01 of this
Amendment shall not constitute a waiver of any other Default or Event of Default
arising as a result of the violation of any other term or provision of this
Amendment, the Agreement or any other Loan Document or a waiver of any rights or
remedies arising as a result of any such other Defaults or Events of Default.

Section 3.03. Amendment Fee. In connection with the preparation, negotiation and
execution of this Amendment, the Borrowers shall pay to the Lender an amendment
fee (the “Amendment Fee”) in the amount of Eighty Thousand Dollars ($80,000),
which, at the Lender’s option, may be charged as an advance and a Revolving Loan
under the Agreement, and which fee is fully earned and payable as of the
Amendment Closing Date.

ARTICLE IV

Section 4.01. Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:

(i) The representations and warranties contained herein and in the Agreement, as
amended hereby, shall be true and correct in all material respects as of the
date hereof as if made on the date hereof, except for such representations and
warranties limited by their terms to a specific date;

(ii) The Borrowers shall have delivered to the Lender an executed original copy
of this Amendment;

(iii) The Borrowers shall have delivered to the Lender executed original copies
of each of the Consents and Reaffirmations attached to this Amendment;

(iv) The Borrowers shall have paid the Lender the Amendment Fee;

(v) No Default or Event of Default (other than the Prospective Covenant
Violation) shall have occurred and be continuing; and

(vi) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to the Lender in its sole and absolute discretion.

ARTICLE V

Section 5.01. Acknowledgment. Each Borrower hereby represents and warrants that
the execution and delivery of this Amendment and compliance by such Borrower
with all of the provisions of this Amendment, (i) are within its powers and
purposes, (ii) have been duly authorized or approved by such Borrower, and
(iii) when executed and delivered by or on behalf of such Borrower, will
constitute valid and binding obligations of the Borrower, enforceable in
accordance with their terms. Each Borrower reaffirms its obligation to pay all
amounts due the Lender under the Loan Documents in accordance with the terms
thereof, as modified hereby.

Section 5.02. Loan Documents Unmodified. Except as otherwise specifically
modified by this Amendment, all terms and provisions of the Agreement and all
other Loan Documents, as modified hereby, shall remain in full force and effect.
Nothing contained in this Amendment shall in any way impair the validity or
enforceability of the Loan Documents, as modified hereby or alter, waive, annul,
vary, affect, or impair any provisions, conditions, or covenants contained
therein or any rights, powers, or remedies granted therein. Any lien and/or
security interest granted to the Lender in the Collateral set forth in the
Agreement or any other Loan Document is and shall remain unchanged and in full
force and effect and the Agreement and the other Loan Documents shall continue
to secure the payment and performance of all of the Obligations thereunder, as
modified hereby, and the Borrowers’ obligations hereunder.

Section 5.03. Parties, Successors and Assigns. This Amendment shall be binding
upon and shall inure to the benefit of each of the Borrowers, the Lender, and
their respective successors and assigns.

Section 5.04. Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

Section 5.05. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

Section 5.06. Expenses of the Lender. The Borrowers agree to pay on demand
(i) all reasonable costs and expenses incurred by the Lender in connection with
the preparation, negotiation and execution of this Amendment and the other Loan
Documents executed pursuant hereto and any and all subsequent amendments,
modifications, and supplements hereto or thereto, including, without limitation,
the costs and fees of the Lender’s legal counsel and the allocated cost of staff
counsel and (ii) all costs and expenses reasonably incurred by the Lender in
connection with the enforcement or preservation of any rights under the
Agreement, this Amendment and/or other Loan Documents, including, without
limitation, the reasonable costs and fees of the Lender’s legal counsel, the
allocated cost of staff counsel, and the costs and fees associated with any
environmental due diligence conducted in relation hereto.

Section 5.07. Total Agreement. This Amendment, the Agreement, and all other Loan
Documents shall constitute the entire agreement between the parties relating to
the subject matter hereof, and shall rescind all prior agreements and
understandings between the parties hereto relating to the subject matter hereof,
and shall not be changed or terminated orally.

1

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first above written.

“BORROWERS”:

MEADE INSTRUMENTS CORP.

By: /s/Brent W. Christensen

                                          Name: Brent W. Christensen     Title:
    CFO

SIMMONS OUTDOOR CORP.

By: /s/Brent W. Christensen

                                          Name: Brent W. Christensen     Title:
    CFO

CORONADO INSTRUMENTS, INC.

By: /s/Brent W. Christensen

                                          Name: Brent W. Christensen     Title:
    CFO

“LENDER”:

BANK OF AMERICA, N.A.

By: /s/Todd R. Eggertsen

2

                                          Name: Todd R. Eggertsen       Title:  
  Vice President

CONSENTS AND REAFFIRMATIONS

Each of MEADE INSTRUMENTS EUROPE CORP., a California corporation, and MEADE
INSTRUMENTS HOLDINGS CORP., a California corporation, hereby acknowledges the
execution of, and consent to, the terms and conditions of that Sixth Amendment
to Amended and Restated Credit Agreement and Limited Waiver of Defaults dated as
of June      , 2006, among MEADE INSTRUMENTS CORP., SIMMONS OUTDOOR CORP.,
CORONADO INSTRUMENTS, INC. and BANK OF AMERICA, N.A. (“Creditor”), and reaffirms
its obligations under (a) that certain Continuing Guaranty (the “Guaranty”)
dated as of September 24, 2001, made by the undersigned in favor of the
Creditor, and (b) that certain Security Agreement (the “Security Agreement”)
dated as of September, 2001, by and between the undersigned and the Creditor.
Each of the undersigned acknowledges and agrees that each of the Guaranty and
the Security Agreement remain in full force and effect and are hereby ratified
and confirmed.

Dated as of June 13, 2006.

MEADE INSTRUMENTS EUROPE CORP., a California corporation

By: /s/Brent W. Christensen

                                          Name: Brent W. Christensen     Title:
    CFO

MEADE INSTRUMENTS HOLDINGS CORP., a California corporation

By: /s/Brent W. Christensen

                                          Name: Brent W. Christensen     Title:
    CFO

3

CONSENTS AND REAFFIRMATIONS

Each of MTSC HOLDINGS, INC., a California corporation (“MTSC”), MC HOLDINGS,
INC., a California corporation (“MC HOLDINGS”), and MEADE CORONADO HOLDINGS
CORP., a California corporation (“MCHC”), hereby acknowledges the execution of,
and consents to, the terms and conditions of that Sixth Amendment to Amended and
Restated Credit Agreement and Limited Waiver of Defaults dated as of June      ,
2006, among MEADE INSTRUMENTS CORP., SIMMONS OUTDOOR CORP., CORONADO
INSTRUMENTS, INC. and BANK OF AMERICA, N.A. (“Creditor”), and reaffirms its
obligations under that certain Continuing Guaranty (the “Guaranty”) dated as of
September 24, 2001 executed in favor of the Creditor and joined by each of the
undersigned pursuant to an Instrument of Joinder, dated as of (i) October 25,
2002 with respect to MTSC and MC HOLDINGS, and (ii) December 1, 2004 with
respect to MCHC (respectively, the “Instrument”). Each of the undersigned
acknowledges and agrees that each of the Guaranty and Instrument remain in full
force and effect and are hereby ratified and confirmed.

Dated as of June 13, 2006.

MTSC HOLDINGS, INC., a California corporation,

By: /s/Brent W. Christensen

                                          Name: Brent W. Christensen     Title:
    CFO

MC HOLDINGS, INC., a California corporation

By: /s/Brent W. Christensen

                                          Name: Brent W. Christensen     Title:
    CFO

MEADE CORONADO HOLDINGS CORP., a California corporation

By: /s/Brent W. Christensen

                                          Name: Brent W. Christensen } Title:
CFO } Name: Brent W. Christensen     Title:     CFO

4